BARNES, Presiding Judge,
concurring fully and specially.
While I concur fully with the majority, I write separately to emphasize that Constantine v. MCG Health, 275 Ga. App. 128 (619 SE2d 718) (2005) remains good law for the proposition that a hospital can contractually waive its right to collect on a hospital lien through a “no recourse” provision in the hospital’s contract with a patient’s health insurer.
In MCG Health v. Owners Ins. Co., 288 Ga. 782, 785 (1) (707 SE2d 349)(2011), the Supreme Court of Georgia held that OCGA § 44-14-470 (b) of the hospital lien statute does not require “that the debt... be owed by the patient in order for a hospital to foreclose on a lien.” Based on MCG Health, under the hospital lien statute, a hospital may pursue a lien even in the absence of an outstanding debt owed by the patient to the hospital under the terms of the contract between the hospital and the patient’s health insurer.
But that does not end the matter in all cases. It is a well-settled principle of Georgia law that, “absent a public policy interest, contracting parties are free to contract to waive numerous and substantial rights.” (Citation and punctuation omitted.) Aetna Workers’ Comp Access v. Coliseum Med. Center, 322 Ga. App. 641, 647-648 (2) (746 SE2d 148) (2013). Consistent with this longstanding principle, Georgia law permits a hospital to contract with a patient’s health insurer to limit or preclude its statutory rights under the hospital lien statute, as the Supreme Court itself recognized in MCG Health. The Supreme Court in MCG Health held that the lien at issue was invalid and uncollectible because certain federal regulations preempted the hospital lien statute under the circumstances of that case. See id. at 785-786 (2) (a). Significantly, however, the Supreme Court went on to hold that even if those federal regulations were not applicable, the lien at issue was invalid and uncollectible under the specific terms of the contract between the hospital and the patient’s health insurer prohibiting the hospital from “hav[ing] any recourse” against the insured patient. Id. at 783, 786 (2) (b).2 The Supreme Court reasoned that allowing the hospital to collect on a lien where it would cause the insured patient an “immediate financial loss” — such as collecting *359from the funds awarded to the patient under a settlement reached between the patient and the third-party tortfeasor’s liability insurer — would violate the “no recourse” provision of the contract, the very purpose of which was for insured patients “to have their healthcare costs paid in full at the negotiated rates without fear of further recourse.” Id. at 786 (2) (b).
This Court reached a similar conclusion in Constantine, 275 Ga. App. 128. In that case, the hospital filed a lien pursuant to OCGA § 44-14-470 (b) on the patient’s cause of action against a third-party tortfeasor in anticipation of collecting from any funds awarded to the patient in a settlement or judgment. Id. at 129. Among other things, we concluded that the hospital could not pursue the lien in the face of a “no recourse” provision of the contract between the hospital and patient’s health insurer that was similar to the provision found in MCG Health 3 See id. at 129,130-131 (1). In reaching this conclusion, we noted that
[n] othing in the agreement or the record suggests that either party had the [hospital lien] statute’s distinction between persons and causes of action in mind when they framed [the “no recourse”] provision, which was written to protect both [the insurer] and its insureds from any claims for repayment in excess of those agreed to.
Id. at 130 (1). We further noted that the parties’ obligations were set “by the terms of [the] negotiated contract” and that the hospital would be held “to the terms of the bargain it struck.” Id.
Constantine, therefore, ultimately turned on this Court’s interpretation of the “no recourse” provision of the contract between the hospital and the patient’s insurer. In this regard, we construed the language of the “no recourse” provision as precluding the hospital from collecting on a lien from funds awarded to the patient in a settlement or judgment entered in the third-party tort action. Our construction of the “no recourse” provision in Constantine does not *360conflict with MCG Health, which contained a similarly worded provision and construed it as precluding a hospital from collecting on a lien in circumstances where it would cause “immediate financial loss” to the patient, such as collection from funds awarded to the patient in a settlement. Constantine thus was not implicitly overruled by MCG Health to the extent that it relied on the “no recourse” provision, as the majority recognizes.4
It follows that under the reasoning of MCG Health and Constantine, a hospital can contractually waive its right to collect on a hospital lien from funds awarded to the patient in a settlement or judgment entered in a third-party tort action through the inclusion of a “no recourse” provision in the hospital’s contract with the patient’s health insurer. But the contract between MCG Health and Blue Cross/Blue Shield of Georgia in the present case is materially different from the contracts in MCG Health and Constantine because it did not contain a similarly worded “no recourse” provision. Rather, the provision relied upon by appellee Christopher Eight in an effort to hold MCG Health’s lien invalid and uncollectible simply stated that
[MCG Health] agrees to accept [Blue Cross’s] payments, as provided in this Agreement as payment in full for Eligible Services provided to PPO Covered Persons. [MCG Health] may bill PPO Covered Persons for hospital services rendered that are not PPO Covered Services, applicable deductibles, or co-insurance amounts provided in PPO Covered Person’s PPO Membership Agreement .... Without limiting the foregoing, [MCG Health] agrees not to bill PPO Covered Persons for any charge discount amount provided to PLAN.
In contrast to the contracts found in MCG Health and Constantine, the contract at issue here prevented balance-billing but was silent as to what other avenues of recourse were available to MCG Health. Given the absence of a “no recourse” provision, the contract did not preclude MCG Health from pursuing a lien under OCGA § 44-14-470 (b) against any funds awarded to Eight in a settlement or judgment in the third-party tort action. And, as previously noted, the hospital lien statute, standing alone and without any evidence of a contractual waiver of the statute by the hospital, did not preclude MCG Health *361from pursuing a lien for reasonable charges for hospital care and treatment even if Eight personally owed no debt to MCG Health at the time the lien was filed. Accordingly, I agree with the majority that the trial court erred in invalidating the hospital lien filed by MCG Health under the specific circumstances of this case.
Decided November 22, 2013
Reconsideration denied December 10, 2013
Hull Barrett,'David E. Hudson, for appellant.
Nicholson Revell, Sam G. Nicholson, Harry D. Revell, for appellee.
I am hereby authorized to state that Chief Judge Phipps, Presiding Judge Ellington, Presiding Judge Doyle, and Judges Miller and McFadden join in this special concurrence.

 The provision of the contract stated in relevant part:
Hospital hereby agrees that in no event, including, but not limited to nonpayment by HMHS or the Government, HMHS insolvency or breach of this Agreement, shall Hospital bill, charge, collect a deposit from, seek compensation, remuneration or reimbursement or have any recourse against Beneficiaries, or persons other than HMHS acting on their behalf, for Covered Services provided pursuant to this Agreement.
(Emphasis supplied.) MCG Health, 288 Ga. at 783. For ease of reference, the italicized provision of the contract will be referred to as the “no recourse” provision.


 The provision of the contract stated in relevant part:
PAYMENT. [MCG] shall hill [Aetna] for Hospital Services rendered to Members according to the terms of this Agreement____[MCG] hereby agrees that in no event, including, hut not limited to non-payment by [Aetna,] [Aetna’s] insolvency[,] or breach of this Agreement, shall [MCG] bill, charge, collect a deposit from, seek remuneration or reimbursement from, or have any recourse against Member or persons other than [Aetna] acting on their behalf for services listed in this Agreement.
(Emphasis supplied.) Constantine, 275 Ga. App. at 129.


 I agree with the majority that Constantine was implicitly overruled, by MCG Health to the extent that it held that a hospital cannot pursue a lien under OCGA § 44-14-470 (b) in the absence of an outstanding debt owed to the hospital under the contract between the hospital and the patient’s health insurer.